United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604

                                March 19, 2007

                        Hon. RICHARD A. POSNER, Circuit Judge

                        Hon. MICHAEL S. KANNE, Circuit Judge

                        Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                   ]   Appeal from the United
        Plaintiff-Appellee,                 ]   States District Court for
                                            ]   the Southern District of
No. 05-4327                      v.         ]   Illinois
                                            ]
JAMES R. GIBSON,                            ]   No. 01 CR 30005
        Defendant-Appellant.                ]
                                            ]   J. Phil Gilbert,
                                            ]   Judge.

         IT IS ORDERED that the judgment of this court, dated March 16, 2007, is
VACATED. Counsel for both parties are directed to comply with the schedule set
for supplemental briefing in the order dated March 14, 2007.